Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of October 21, 2020
(this “Agreement”), is made by and among Guild Holdings Company, a Delaware
corporation (“Guild”), and the holders listed on Schedule I hereto (each, a
“Holder” and collectively, the “Holders”).

W I T N E S S E T H:

WHEREAS, the Holders are offering and selling shares of Guild’s Class A Common
Stock (the “IPO”) to the public pursuant to a registration statement on Form
S-1, immediately following which offering and sale the Holders will collectively
own 66.9% or more of the outstanding shares of Guild’s Class A Common Stock and
100.0% of the outstanding shares of its Class B Common Stock; and

WHEREAS, Guild and the Holders desire to enter into this Agreement to set forth
the terms and conditions of the registration rights and obligations of Guild and
the Holders.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

Article I

Definitions

Section 1.1 Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below.

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person. For the
purpose of this definition, “control” (including, with correlative meanings,
“controlled by” and “under common control with”), when used with respect to any
specified Person shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or other interests, by
contract, agreement, obligation, indenture, instrument, lease, promise,
arrangement, release, warranty, commitment, undertaking or otherwise.

“Agreement” shall have the meaning set forth in the Preamble.

“Article III Notice” shall have the meaning set forth in Section 3.1.

“Business Day” shall mean a day other than a Saturday, a Sunday or a day on
which banking institutions located in New York, New York are authorized or
obligated by law or executive order to close.



--------------------------------------------------------------------------------

“Class A Common Stock” shall mean the Class A Common Stock, par value $0.01 per
share, of Guild (it being understood that, if the Class A Common Stock, as a
class, shall be reclassified, exchanged or converted into another security
(including as a result of a merger, consolidation or otherwise) or the right to
receive such security, each reference to Class A Common Stock in this Agreement
shall refer to such other security into which the Class A Common Stock was
reclassified, exchanged or converted), including any shares of Class A Common
Stock issued or issuable upon the conversion of Class B Common Stock.

“Class B Common Stock” shall mean the Class B Common Stock, par value $0.01 per
share, of Guild.

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Damages” shall have the meaning set forth in Section 6.1.

“Demand Registration” shall have the meaning set forth in Section 2.1.

“Demand Request” shall have the meaning set forth in Section 2.1.

“Disclosure Package” shall mean, with respect to any offering of securities,
(a) the preliminary Prospectus, (b) each Free Writing Prospectus (if any) and
(c) all other information prepared by or on behalf of Guild, in each case, that
is deemed under Rule 159 promulgated under the Securities Act to have been
conveyed to purchasers of securities at the time of sale of such securities
(including a contract of sale).

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Free Writing Prospectus” shall mean any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

“Governmental Authority” shall mean any nation or government, any state,
municipality or other political subdivision thereof, and any entity, body,
agency, commission, department, board, bureau, court, tribunal or other
instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, a government and
any executive official thereof.

“Guild” shall have the meaning set forth in the Preamble.

“Guild Covered Person” shall have the meaning set forth in Section 6.2.

“Guild Free Writing Prospectus” shall mean each Free Writing Prospectus prepared
by or on behalf of Guild.

“Guild Notice” shall have the meaning set forth in Section 2.1.

“Holder” and “Holders” shall have the meanings set forth in the Preamble.

“Holder Covered Persons” shall have the meaning set forth in Section 6.1.



--------------------------------------------------------------------------------

“Holder Free Writing Prospectus” shall mean each Free Writing Prospectus
prepared by or on behalf of (unless prepared by Guild or on behalf of Guild) a
Holder and used or referred to by such Holder in connection with the offering of
Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 6.3.

“Indemnifying Party” shall have the meaning set forth in Section 6.3.

“IPO” shall have the meaning set forth in the Recitals.

“MCMI Holder” shall mean McCarthy Capital Mortgage Investors, LLC.

“Parties” shall mean the parties to this Agreement.

“Person” shall mean any individual, firm, limited liability company or
partnership, joint venture, corporation, joint stock company, trust or
unincorporated organization, incorporated or unincorporated association,
Governmental Authority or other entity of any kind, and shall include any
successor (by merger or otherwise) of such entity.

“Piggy-back Registration” shall have the meaning set forth in Section 3.1.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as amended or supplemented by any prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by
such Registration Statement or any other amendments and supplements to such
prospectus, including any preliminary prospectus, any pre-effective or
post-effective amendment and all material incorporated by reference in any
prospectus.

“Public Offering” shall have the meaning set forth in Section 3.1.

“Registrable Securities” shall mean shares of Class A Common Stock, including
shares of Class A Common Stock issued or to be issued upon conversion of shares
of Guild’s Class B Common Stock. As to any particular Registrable Securities,
once issued, such securities shall cease to be Registrable Securities when (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such Registration Statement, (b) such securities
shall have been sold to the public pursuant to Rule 144 (or any successor
provision) under the Securities Act, (c) such securities shall have ceased to be
outstanding, (d) in the case of a Holder other than the MCMI Holder or any of
its Affiliates, all remaining Registrable Securities held by such Holder may
immediately be sold under Rule 144 (or any similar provision then in force)
under the Securities Act without any restriction as to volume, manner of sale or
otherwise or (e) such securities have been sold by a Holder in a transaction in
which such Holder’s rights under this Agreement are not, or cannot be, assigned.

“Registration Expenses” shall have the meaning set forth in Section 5.1.



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of Guild that
covers Registrable Securities pursuant to the provisions of this Agreement, all
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Rule 144” shall have the meaning set forth in Section 7.1.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended,
together with the rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Selling Stockholders” shall have the meaning set forth in Section 3.2.

“Shelf Registration” shall mean a registration of the Registrable Securities
under a Registration Statement of Guild for an offering to be made on a delayed
or continuous basis of Class A Common Stock pursuant to Rule 415 under the
Securities Act (or similar provisions then in effect).

Article II

Demand Registrations

Section 2.1 Requests for Registration. Subject to the provisions of this Article
II, the MCMI Holder may at any time make a written request (a “Demand Request”)
for registration under the Securities Act of Registrable Securities (a “Demand
Registration”) after such Registrable Securities are no longer subject to the
underwriter lock-up applicable to the IPO (which may be due to the expiration or
waiver of such lock-up with respect to such Registrable Securities). Such Demand
Requests shall specify the amount of Registrable Securities to be registered and
the intended method or methods of disposition. Guild shall, within five (5) days
of the receipt of a Demand Request, give written notice of such Demand Request
to all Holders of Registrable Securities (the “Guild Notice”). Guild shall,
subject to the provisions of this Article II and to the Holders’ compliance with
their obligations under the provisions of this Agreement, use its reasonable
best efforts to file as promptly as reasonably practicable, but in any event not
later than forty-five (45) days after the Demand Request is received, with the
Commission a Registration Statement registering all Registrable Securities
included in such Demand Request and any Registrable Securities that the Holders
request to be included within the ten (10) days following their receipt of the
Guild Notice, for disposition in accordance with the intended method or methods
set forth therein as promptly as possible following receipt of a Demand Request;
provided, that, if the managing underwriter(s) for a Demand Registration in
which Registrable Securities are proposed to be included pursuant to this
Article II that involves an underwritten offering shall advise Guild that, in
its reasonable opinion, the number of Registrable Securities to be sold is
greater than the amount that can be offered without adversely affecting the
price, timing or distribution of the securities offered or the market for the
securities offered, then Guild will be entitled to reduce the number of
Registrable Securities included in such registration to the number that, in the
opinion of the managing underwriter(s), can be sold without having the adverse
effect referred to above; provided, further, that in the event of such a
reduction in the number of Registrable Securities included in such registration,
the number of Registrable Securities registered shall be allocated in the
following priority: first, pro rata among the Holders participating in the
Demand Registration based on the relative number of Registrable Securities then
held by each such Holder; second, and only if all the securities referred to in
the



--------------------------------------------------------------------------------

preceding clause “first” have been included, to Guild up to the number of shares
of Class A Common Stock proposed to be registered for offer and sale by Guild;
and third, and only if all of the securities referred to in the preceding
clauses “first” and “second” have been included to holders of shares of Class A
Common Stock otherwise eligible to be included in such Demand Registration, on a
pro rata basis based on the relative number of Registrable Securities then held
by the holders of such shares of Class A Common Stock, up to the number of
securities that in the opinion of the managing underwriter or underwriters can
be sold without having such adverse effect. Guild shall use its reasonable best
efforts to cause such Registration Statement to be declared effective as
promptly as reasonably practicable after filing and to remain effective until
the earlier of (i) ninety (90) days following the date on which it was declared
effective and (ii) the date on which all of the Registrable Securities covered
thereby are disposed of in accordance with the method or methods of disposition
stated therein. Notwithstanding the foregoing, the Company shall not be required
to effect any registration to be effected pursuant to this Section 2.1 unless
the Registrable Securities requested to be registered pursuant to a Demand
Registration represent an aggregate offering price of Registrable Securities
that is reasonably expected to equal at least $10,000,000.

Section 2.2 Limitations on Demand Registration Requests. Notwithstanding
anything in this Article II to the contrary, Guild shall not be obligated to
effect a Demand Registration, other than a Shelf Registration, (a) within sixty
(60) days after the effective date of a previous registration effected with
respect to the Registrable Securities pursuant to Section 2.1 or (b) during any
period (not to exceed one hundred eighty days (180) days) following the closing
of the completion of an offering of securities by Guild if such Demand
Registration would cause Guild to breach a “lock-up” or similar provision
contained in the underwriting agreement for such offering. Furthermore, Guild
shall not be obligated to effect more than four (4) Demand Registrations in any
twelve (12)-month period.

Section 2.3 Suspension of Registration. Notwithstanding the foregoing, if in the
good faith judgment of the Board of Directors of Guild it would be materially
detrimental to Guild and its stockholders for any Registration Statement to be
filed or continued to be used or for any Registration Statement or Prospectus to
be amended or supplemented because such filing, continued use, amendment or
supplement would (a) require disclosure of material nonpublic information, the
disclosure of which would be reasonably likely to materially and adversely
affect Guild and its subsidiaries, taken as a whole, or (b) materially interfere
with any existing or prospective business transaction or negotiation involving
Guild, Guild shall have the right to suspend the use of the applicable
Registration Statement or delay delivery or filing, but not the preparation, of
the applicable Registration Statement or Prospectus or any document incorporated
therein by reference, in each case for a reasonable period of time; provided,
however, that Guild shall not be able to exercise such suspension right more
than twice in each twelve (12)-month period or for an aggregate of more than one
hundred twenty (120) days in any twelve (12)-month period. Guild agrees to
notify each Holder promptly upon each of the commencement and termination of
each such suspension. Each Holder agrees that, upon any such notice from Guild,
it will discontinue any disposition of Registrable Securities pursuant to a
Shelf Registration until receipt of Guild’s notice as to the termination of any
such suspension. Each of the Holders agree to keep the notice of any such
suspension confidential and shall not disclose such notice or reasons to any
Person other than such Holder’s legal counsel or as required by law. In the
event that the ability of the Holders to sell shall be suspended for any reason,
the period of such suspension shall not count towards compliance with the ninety
(90)-day period referred to in clause (i) of Section 2.1.



--------------------------------------------------------------------------------

Section 2.4 Shelf Registration. At any time after the date hereof when Guild is
eligible to register the applicable Registrable Securities on Form S-3 (or a
successor form), the MCMI Holder, for so long as it holds any Registrable
Securities, or any Affiliates of the MCMI Holder, for so long as they hold any
Registrable Securities may request Demand Registrations, and any Holder of
Registrable Securities in excess of the product of (x) the maximum number of
Registrable Securities that may, as of the date of the applicable demand, be
sold under Rule 144 (or any similar provision then in force) under the
Securities Act without any restriction as to volume multiplied by (y) two (2)
may request Guild to effect a Demand Registration (for purposes of this
Section 2.4, whether or not such Holder is the MCMI Holder or an Affiliate of
the MCMI Holder) as a Shelf Registration. There shall be no limitations on the
number of underwritten offerings pursuant to a Shelf Registration; provided,
however, that (i) only the MCMI Holder, for so long as it holds any Registrable
Securities, and any Affiliates of the MCMI Holder, for so long as they hold any
Registrable Securities, may require Guild to effect an underwritten offering
pursuant to a Shelf Registration and (ii) the Holders may not require Guild to
effect more than four (4) underwritten offerings in any twelve (12)-month
period. Any Holder of Registrable Securities included on a Shelf Registration
shall have the right to request that Guild cooperate in a shelf takedown at any
time, including, only in the case of the MCMI Holder, for so long as it holds
any Registrable Securities, and any Affiliates of the MCMI Holder, for so long
as they hold any Registrable Securities, in connection with an underwritten
offering, by delivering a written request thereof to Guild specifying the number
of shares of Registrable Securities such Holder wishes to include in the shelf
takedown. If the takedown is an underwritten offering, the Registrable
Securities requested to be included in a shelf takedown must represent an
aggregate offering price of Registrable Securities that is reasonably expected
to equal at least $10,000,000.

Section 2.5 Form. Guild shall use its reasonable best efforts to cause Demand
Registrations to be registered on Form S-3 (or any successor form), and if Guild
is not then eligible under the Securities Act to use Form S-3, Demand
Registrations shall be registered on Form S-1 (or any successor form). Guild
shall use its reasonable best efforts to become eligible to use Form S-3 and,
after becoming eligible to use Form S-3, shall use its reasonable best efforts
to remain so eligible.

Article III

Piggy-back Registrations

Section 3.1 Right to Include Registrable Securities. If at any time Guild
proposes to register (including for this purpose a registration effected by
Guild for security holders of Guild other than any Holder) securities that may
include any shares of Class A Common Stock and to file a Registration Statement
with respect thereto under the Securities Act, whether or not for sale for its
own account (other than (i) pursuant to a registration statement on Form S-4,
Form S-8 or any successor or similar forms, (ii) in connection with any dividend
reinvestment or similar plan or (iii) for the sole purpose of offering
securities to another entity or its security holders in connection with the
acquisition of assets or securities of such entity or any similar transaction),
in a manner that would permit registration of Registrable Securities for resale
to the public under



--------------------------------------------------------------------------------

the Securities Act (a “Public Offering”), Guild will at each such time promptly
(but in no event less than twenty (20) days prior to the proposed date of filing
such Registration Statement) give written notice to the Holders of Registrable
Securities of (a) its intention to do so, (b) the form of registration statement
of the Commission that has been selected by Guild and (c) the rights of Holders
under this Article III (the “Article III Notice”). Guild will include in any
Public Offering all Registrable Securities that Guild is requested in writing,
within fifteen (15) days after the date the Article III Notice is delivered by
Guild, to register by the Holders thereof (each, a “Piggy-back Registration”);
provided, however, that (i) if, at any time after giving the Article III Notice
and prior to the effective date of the Registration Statement filed in
connection therewith, Guild shall determine for any reason to abandon such
Public Offering, Guild may give written notice of such determination to all
Holders who so requested registration, and thereafter Guild shall be relieved of
its obligation to register any Registrable Securities in connection with such
abandoned Public Offering (without prejudice to the other rights of Holders
under this Article III), and (ii) Guild shall be permitted to delay such Public
Offering for the same period and under the same circumstances as set forth in
Section 2.3. No Piggy-back Registration effected by Guild under this Article III
shall relieve Guild of its obligations to effect Demand Registrations under
Article II, except as otherwise set forth in Section 2.2. Guild’s filing of a
Shelf Registration shall not be deemed to be a Public Offering; provided,
however, that the proposal to file any Prospectus supplement filed pursuant to a
Shelf Registration with respect to an offering of Class A Common Stock for its
own account or for the account of any other Persons will be a Public Offering
unless such offering qualifies for an exemption from the Public Offering
definition in this Section 3.1; provided, further, that if Guild files a Shelf
Registration for its own account or for the account of any other Persons, Guild
agrees that it shall use its reasonable best efforts to include in such
Registration Statement such disclosures as may be required by Rule 430B under
the Securities Act in order to ensure that the Holders may be added to such
Shelf Registration at a later time through the filing of a Prospectus supplement
rather than a post-effective amendment.

Section 3.2 Priority; Registration Form. If the managing underwriter(s) for a
Piggy-back Registration that involves an underwritten offering shall advise
Guild in good faith that, in its opinion, the number of shares of Class A Common
Stock to be sold for the account of persons other than Guild (collectively,
“Selling Stockholders”) is greater than the amount that can be offered without
adversely affecting the price, timing or distribution of the securities offered
or the market for the securities offered, then the number of shares of Class A
Common Stock to be sold for the account of Selling Stockholders (including
Holders) may be reduced to a number that, in the reasonable opinion of the
managing underwriter(s), may reasonably be sold without having the adverse
effect referred to above. The reduced number of shares of Class A Common Stock
that may be registered in such Public Offering shall be allocated in the
following priority: first, to shares of Class A Common Stock proposed to be
registered for offer and sale by Guild; second, to Registrable Securities
proposed to be registered by Holders as a Piggy-back Registration, allocated pro
rata among such Holders based on the relative number of Registrable Securities
then held by each such Holder; and third, to all other shares of Class A Common
stock requested and otherwise eligible to be included in such underwritten
offering, on a pro rata basis based on the relative number of Registrable
Securities then held by the holders of such shares of Class A Common Stock, up
to the number of securities that in the opinion of the managing underwriter or
underwriters can be sold without having such adverse effect. If the number of
Registrable Securities proposed to be registered by Holders as a Piggy-back
Registration is



--------------------------------------------------------------------------------

reduced pursuant to this Section 3.2, such Registrable Securities included in
the Registration Statement shall be allocated pro rata among the Holders
participating in the Piggy-back Registration based on the number of Registrable
Securities beneficially owned by the respective Holders. If, as a result of the
proration provisions of this Section 3.2, any Holder shall not be entitled to
include all Registrable Securities in a registration pursuant to this Article
III that such Holder has requested be included, such Holder may elect to
withdraw its Registrable Securities from such registration.

Article IV

Registration Procedures

Section 4.1 Use Reasonable Best Efforts. In connection with Guild’s registration
obligations pursuant to Article II and Article III, Guild shall use its
reasonable best efforts to effect such registrations to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof and pursuant thereto Guild shall as promptly as reasonably
practicable:

(a) prepare and file with the Commission a Registration Statement or
Registration Statements relating to the registration on any appropriate form
under the Securities Act, and to cause such Registration Statement to become
effective as promptly as reasonably practicable and to remain continuously
effective for the time period required by this Agreement to the extent permitted
under the Securities Act;

(b) except in the case of a Shelf Registration effected on Form S-3, prepare and
file with the Commission such amendments and post-effective amendments to each
Registration Statement as may be necessary to keep such Registration Statement
effective for the time period required by this Agreement; cause the Registration
Statement and the related Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed in accordance with the
Securities Act and any rules and regulations promulgated thereunder; and
otherwise comply with the provisions of the Securities Act as may be necessary
to facilitate the disposition of all Registrable Securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of disposition by the selling Holders thereof set
forth in such Registration Statement or such Prospectus or Prospectus
supplement;

(c) in the case of a Shelf Registration effected on Form S-3, prepare and file
with the Commission such amendments and supplements to such Registration
Statement and the prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
subject thereto for a period ending on the earlier of (i) the date on which all
the Registrable Securities subject thereto have been sold pursuant to such
Registration Statement and (ii) such shorter period as the Holders of shares of
Class A Common Stock covered by such Shelf Registration shall agree (based on
the determination by the Holders of a majority of the Registrable Securities to
be registered on such Shelf Registration Statement, which shall include the MCMI
Holder, for so long as it holds any Registrable Securities, and any Affiliates
of the MCMI Holder, for so long as they hold any Registrable Securities) in
writing;



--------------------------------------------------------------------------------

(d) notify the selling Holders and the managing underwriter(s), if any, promptly
if at any time (i) any Prospectus, Registration Statement or amendment or
supplement thereto is filed, (ii) any Registration Statement, or any
post-effective amendment thereto, becomes effective, (iii) the Commission or any
Governmental Authority requests any amendment or supplement to, or any
additional information in respect of, any Registration Statement or Prospectus,
(iv) the Commission or any other Governmental Authority issues any stop order
suspending the effectiveness of a Registration Statement or initiates any
proceedings for that purpose, (v) Guild receives any notice that the
qualification of any Registrable Securities for sale in any jurisdiction has
been suspended or that any proceeding has been initiated for the purpose of
suspending such qualification, (vi) upon the discovery of any event which
requires that any changes be made in such Registration Statement or any related
Prospectus so that such Registration Statement or Prospectus will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances under which they were made (provided,
however, that, in the case of this subclause (vi), such notice need only state
that an event of such nature has occurred, without describing such event),
(vii) of the determination by counsel of Guild that a post-effective amendment
to a Registration Statement is advisable; or (viii) if, at any time, the
representations and warranties of Guild in any applicable underwriting agreement
cease to be true and correct in all material respects. Guild hereby agrees to
promptly reimburse any selling Holders for any reasonable out-of-pocket losses
and expenses incurred in connection with any uncompleted sale of any Registrable
Securities in the event that Guild fails to timely notify such Holder that the
Registration Statement then on file with the Commission is no longer effective;

(e) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the qualification
of any Registrable Securities for sale in any jurisdiction, at the earliest
reasonably practicable time;

(f) if requested by the managing underwriter(s) or any Holder of Registrable
Securities being sold in connection with an underwritten offering, incorporate
into a Prospectus supplement or a post-effective amendment to the Registration
Statement any information that the managing underwriter(s), such Holder and
Guild reasonably agree is required to be included therein relating to such sale
of Registrable Securities; and file such supplement or post-effective amendment
as soon as practicable in accordance with the Securities Act and the rules and
regulations promulgated thereunder;

(g) upon the written request of a Holder or managing underwriter, if any,
furnish to such Persons, one signed copy of the Registration Statement or
Registration Statements, any Guild Free Writing Prospectus and any
post-effective amendment thereto, including all financial statements and
schedules thereto, all documents incorporated therein by reference and all
exhibits thereto (including exhibits incorporated by reference) as promptly as
practicable after filing such documents with the Commission;

(h) upon the written request of a Holder or managing underwriter, if any,
deliver to such Persons, as many copies of the Prospectus or Prospectuses
(including each preliminary Prospectus) and any amendment, supplement or exhibit
thereto as such Persons may reasonably request; and consent to the use of such
Prospectus or any amendment, supplement or exhibit thereto by each such selling
Holder and underwriter, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus, amendment, supplement or
exhibit, in each case, in accordance with the intended method or methods of
disposition thereof;



--------------------------------------------------------------------------------

(i) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify, and cooperate with the selling Holders to
register or qualify, the underwriter(s), if any, and their respective counsel in
connection with the registration or qualification of, such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as may be requested by the Holders of a majority of the
Registrable Securities included in such Registration Statement; keep each such
registration or qualification effective during the period that the applicable
Registration Statement is required to be maintained effective under this
Agreement; and do any and all other acts or things necessary to enable the
disposition in such jurisdictions of the Registrable Securities covered by such
Registration Statement; provided, however, that Guild will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action that would subject it to taxation or general
service of process in any jurisdiction where it is not then so subject;

(j) furnish to counsel selected by the Holders, prior to the filing of a
Registration Statement or Prospectus or any supplement or post-effective
amendment or any Guild Free Writing Prospectus thereto with the Commission,
copies of such documents and with a reasonable and appropriate opportunity to
review and comment on such documents, subject to such documents being under
Guild’s control;

(k) cooperate with the selling Holders and the underwriter(s), if any, in the
preparation and delivery of certificates representing the Registrable Securities
to be sold, such certificates to be in such denominations and registered in such
names as such selling Holders or underwriter(s) may request at least five
(5) Business Days prior to any sale of Registrable Securities represented by
such certificates; provided that Guild may satisfy its obligations hereunder
without issuing physical stock certificates through the use of The Depository
Trust Company’s Direct Registration System;

(l) subject to Section 4.3, upon the occurrence of any event described in
Section 4.1(d)(vi), promptly prepare and file a supplement or post-effective
amendment to the applicable Registration Statement or Prospectus or any document
incorporated therein by reference, and any other required documents, so that
such Registration Statement and Prospectus will not thereafter contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading, in light of the circumstances under
which they were made, and to cause such supplement or post-effective amendment
to become effective as promptly as practicable;

(m) take all other actions in connection therewith as are reasonably necessary
to expedite or facilitate the disposition of the Registrable Securities included
in such Registration Statement and, in the case of an underwritten offering:
(i) enter into an underwriting agreement in customary form with the managing
underwriter(s) (such agreement to contain standard and customary indemnities,
representations, warranties and other agreements of or from Guild, as the case
may be); (ii) obtain opinions of counsel to Guild (which, if reasonably
acceptable to the underwriter(s), may be Guild’s inside counsel) addressed to
the underwriter(s), such opinions to be in customary form; and (iii) obtain
“comfort” letters from Guild’s independent certified public accountants
addressed to the underwriter(s), such letters to be in customary form;



--------------------------------------------------------------------------------

(n) with respect to each Guild Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) promulgated under the Securities
Act) such Guild Free Writing Prospectus or other materials without the Holders
whose Registrable Securities are being registered having first been provided
with a reasonable opportunity to review and comment on such documents;

(o) within the deadlines specified by the Securities Act, make all required
filings of all Prospectuses and Guild Free Writing Prospectuses with the
Commission;

(p) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by any selling Holder of Registrable Securities, any
underwriter(s) participating in any disposition pursuant to such Registration
Statement, and any attorney, accountant or other agent retained by any such
selling Holder or underwriter(s) all reasonably requested financial and other
records, pertinent corporate documents and properties of Guild; and cause
Guild’s officers, directors, employees, attorneys and independent accountants to
make themselves available at reasonable times and for reasonable periods to
discuss the business of Guild and to supply all information available to Guild
reasonably requested by any such selling Holders, underwriter(s), attorneys,
accountants or agents in connection with such Registration Statement as shall be
necessary to enable them to exercise their due diligence responsibility (each
selling Holder of Registrable Securities agrees, on its own behalf and on behalf
of all its underwriter(s), accountants, attorneys and agents, that the
information obtained by it as a result of such inspections shall be kept
confidential by it and, except as required by law, not disclosed by it, in each
case, unless and until such information is made generally available to the
public other than by such selling Holder; and each selling Holder of Registrable
Securities further agrees, on its own behalf and on behalf of all its
underwriter(s), accountants, attorneys and agents, that it will, upon learning
that disclosure of such information is sought in a court of competent
jurisdiction, promptly give notice to Guild and allow Guild at its expense, to
undertake appropriate action to prevent disclosure of the information deemed
confidential);

(q) consider in good faith any reasonable request of the selling Holders and
underwriters for the participation of management of Guild in “road shows” and
similar sales events;

(r) reasonably cooperate with the selling Holders and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel, in connection with any filings required to be made with the
Financial Industry Regulatory Authority;



--------------------------------------------------------------------------------

(s) cause all Registrable Securities covered by the applicable Registration
Statement to be listed on each securities exchange on which any Class A Common
Stock is then listed or quoted; and

(t) take all other customary steps reasonably necessary or desirable to effect
the registration of the Registrable Securities contemplated hereby.

Section 4.2 Holders’ Obligation to Furnish Information. As a condition precedent
to any registration hereunder, Guild may require each Holder of Registrable
Securities as to which any registration is being effected to furnish to Guild in
writing such information regarding the Holder, the distribution of such
Registrable Securities, and other customary certifications and agreements as
Guild may from time to time reasonably request (the “Holder Information”). Each
such Holder agrees to furnish such Holder Information to Guild and to cooperate
with Guild as reasonably necessary to enable Guild to comply with the provisions
of this Agreement. At least fifteen (15) days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, Guild will notify in writing each Holder of the Holder Information
which Guild is requesting from that Holder whether or not such Holder has
elected to have any of its Registrable Securities included in the Registration
Statement. If, within five (5) days prior to the anticipated filing date, Guild
has not received the requested Holder Information from a Holder, then Guild may
file the Registration Statement without including Registrable Securities of that
Holder.

Section 4.3 Suspension of Sales Pending Amendment of Prospectus. Each Holder
shall, upon receipt of any notice from Guild of the happening of any event of
the kind described in clauses (iii) through (vi) of Section 4.1(d), suspend the
disposition of any Registrable Securities covered by such Registration Statement
or Prospectus until such Holder’s receipt of the copies of a supplemented or
amended Prospectus or until it is advised in writing by Guild that the use of
the applicable Prospectus may be resumed, and, if so directed by Guild such
Holder will deliver to Guild all copies, other than permanent file copies, then
in such Holder’s possession of any Prospectus covering such Registrable
Securities. If Guild shall have given any such notice during a period when a
Demand Registration is in effect, the ninety (90)-day period referred to in
clause (i) of Section 2.1 shall be extended by the number of days of such
suspension period.

Section 4.4 Other Registration Rights. Guild shall not, without the consent of
(x) the MCMI Holder, for so long as it holds any Registrable Securities, and any
Affiliates of the MCMI Holder, for so long as they hold any Registrable
Securities and (y) Holders holding a majority of the Registrable Securities,
grant to any Persons the right to request Guild to register any equity
securities of Guild, or any securities convertible or exchangeable into or
exercisable for such securities, whether pursuant to “demand,” “piggyback” or
other rights, unless such rights are subject and subordinate to the rights of
the Holders under this Agreement.



--------------------------------------------------------------------------------

Article V

Registration Expenses

Section 5.1 Registration Expenses. Except as otherwise expressly provided herein
to the contrary, all reasonable and documented expenses incident to Guild’s
performance of or compliance with its obligations under this Agreement,
including all (a) registration and filing fees, (b) fees and expenses of
compliance with securities or blue sky laws, (c) printing expenses, (d) fees and
disbursements of its counsel and its independent certified public accountants
(including the expenses of any special audit or “comfort” letters required by or
incident to such performance or compliance), (e) the reasonable fees and
expenses of not more than one firm of attorneys acting as legal counsel for all
of the Holders in the relevant registration and sale, (f) securities acts
liability insurance (if Guild elects to obtain such insurance) and (g) the
expenses and fees for listing securities to be registered on any securities
exchange, shall be borne by Guild (all such expenses being herein referred to as
“Registration Expenses”); provided, however, that Registration Expenses shall
not include any underwriting discounts or commissions or transfer taxes with
respect to shares of Class A Common Stock sold by the Holders, which
underwriting discounts or commissions and transfer taxes shall in all cases be
borne solely by the Holders.

Article VI

Indemnification

Section 6.1 Indemnification by Guild. In the event of any registration of any
securities of Guild under the Securities Act pursuant to Article II or Article
III, Guild will indemnify and hold harmless each selling Holder of any
Registrable Securities covered by such Registration Statement, its directors,
officers and agents and each other Person, if any, who controls such selling
Holder within the meaning of Section 15 of the Securities Act (each such selling
Holder and such other Persons, collectively, “Holder Covered Persons”), against
any and all out-of-pocket losses, claims, damages, liabilities and expenses
(including reasonable attorneys’ fees and expenses) (collectively, “Damages”)
actually and as incurred by such Holder Covered Person under the Securities Act,
common law or otherwise, to the extent that such Damages (or actions or
proceedings in respect thereof) arise out of or result from (a) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Package, any Registration Statement, the Prospectus, or in any
amendment or supplement thereto, under which such securities were registered
under the Securities Act or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or (b) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary Prospectus, together with the
documents incorporated by reference therein (as amended or supplemented if Guild
shall have filed with the Commission any amendment thereof or supplement
thereto), if used prior to the effective date of such Registration Statement, or
contained in the Prospectus, together with the documents incorporated by
reference therein (as amended or supplemented if Guild shall have filed with the
Commission any amendment thereof or supplement thereto), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that Guild shall not be
liable to any Holder Covered Person in any such case to the extent that any such
Damage (or action or proceeding in respect thereof) arises out of or relates to
any untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement or amendment thereof or supplement thereto
or in any such preliminary, final or summary Prospectus in reliance upon and in
conformity with written information furnished to Guild by or on behalf of any
such Holder Covered Person specifically for use in the preparation thereof.



--------------------------------------------------------------------------------

Section 6.2 Indemnification by the Selling Holders. Each Holder selling
Registrable Securities in any Registration Statement filed pursuant to Article
II or Article III will indemnify and hold harmless, severally and not jointly,
Guild, its directors, officers and agents and each Person controlling Guild
within the meaning of Section 15 of the Securities Act (each, a “Guild Covered
Person”) against any and all Damages actually and as incurred by such Guild
Covered Person under the Securities Act, common law or otherwise, to the extent
that such Damages (or actions or proceedings in respect thereof) arise out of or
result from any statement or alleged statement in or omission or alleged
omission from the Disclosure Package, such Registration Statement, any
preliminary, final or summary Prospectus contained therein, any Holder Free
Writing Prospectus for such Holder or any amendment or supplement thereto, if
such statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information furnished to Guild or
its representatives by or on behalf of any selling Holder specifically for use
in the preparation of such Disclosure Package, Registration Statement,
preliminary, final or summary Prospectus, Holder Free Writing Prospectus or
amendment or supplement thereto. In no event shall the liability of any Holder
hereunder be greater than the net proceeds received by such Holder under the
sale of the Registrable Securities giving rise to such indemnification
obligation. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of Guild or any of its directors,
officers, agents, or controlling Persons. Guild may require as a condition to
its including Registrable Securities in any Registration Statement filed
hereunder that each such selling Holder acknowledge its agreement to be bound by
the provisions of this Agreement (including this Article VI) applicable to it.

Section 6.3 Notices of Claims. Promptly after receipt by a Holder Covered Person
or a Guild Covered Person (each, an “Indemnified Party”) of written notice of
the commencement of any action or proceeding with respect to which a claim for
indemnification may be made pursuant to this Article VI, such Indemnified Party
will, if a claim in respect thereof is to be made against, respectively, Guild,
on the one hand, or any selling Holder, on the other hand (such Person or
Persons, the “Indemnifying Party”), give written notice to the latter of the
commencement of such action; provided, however, that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its or their obligations under this Article VI, except to
the extent that the Indemnifying Party is actually materially prejudiced by such
failure to give notice, and in no event shall such failure relieve the
Indemnifying Party from any other liability that it may have to such Indemnified
Party. If any such claim or action shall be brought against an Indemnified
Party, and it shall notify the Indemnifying Party thereof in accordance with
this Section 6.3, the Indemnifying Party shall be entitled to participate
therein, and, to the extent that it wishes, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party, and after notice from
the Indemnifying Party to such Indemnified Party of its election to assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Article VI for any legal or other expenses subsequently
incurred by such Indemnified Party in connection with the defense thereof, other
than reasonable cost of investigation; provided, further, that if, in the
Indemnified Party’s reasonable judgment, a conflict of interest between the
Indemnified Party and the Indemnifying Party exists in respect of such claim,
then such Indemnified Party shall have the right to participate in the defense
of such claim and to employ one firm of attorneys at the Indemnifying Party’s
expense to represent such Indemnified Party. No Indemnified Party will consent
to entry of any judgment or enter into any settlement without the Indemnifying
Party’s



--------------------------------------------------------------------------------

written consent to such judgment or settlement, which shall not be unreasonably
withheld, conditioned or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, consent to entry of any judgment or
enter into any settlement in respect of which the Indemnified Party is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability arising out of such claim or
proceeding.

Section 6.4 Contribution. If the indemnification provided for in this Article VI
is unavailable or insufficient to hold harmless an Indemnified Party under this
Article VI, then each Indemnifying Party shall have a several and not joint
obligation to contribute to the amount paid or payable by such Indemnified Party
as a result of the Damages referred to in this Article VI in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party, on the
one hand, and the Indemnified Party, on the other hand, in connection with the
offering that resulted in such Damages, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether an untrue or alleged untrue statement of a material fact
or an omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statements or omission. Notwithstanding anything
in this Section 6.4 to the contrary, no Holder shall be required to contribute
any amount pursuant to this Section 6.4 in excess of the amount by which (a) the
net proceeds received by such Holder from the sale of Registrable Securities in
the offering to which the misstatement or omission relates exceeds, and (b) the
amount of any Damages that such Holder has otherwise been required to pay by
reason of such misstatement or omission. Guild and the Holders agree that it
would not be just and equitable if contributions pursuant to this Section 6.4
were to be determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to in this Section 6.4. The amount paid by an Indemnified Party as a result of
the Damages referred to in the first sentence of this Section 6.4 shall be
deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any action or
claim (which shall be limited as provided in Section 6.3 if the Indemnifying
Party has assumed the defense of any such action in accordance with the
provisions thereof) that is the subject of this Section 6.4. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Promptly after receipt by an
Indemnified Party under this Section 6.4 of notice of the commencement of any
action against such party in respect of which a claim for contribution may be
made against an Indemnifying Party under this Section 6.4, such Indemnified
Party shall notify the Indemnifying Party in writing of the commencement thereof
if the notice specified in Section 6.3 has not been given with respect to such
action; provided, however, that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its or
their obligations under this Article VI, except to the extent that the
Indemnifying Party is actually materially prejudiced by such failure to give
notice, and in no event shall such failure relieve the Indemnifying Party from
any other liability that it may have to such Indemnified Party.



--------------------------------------------------------------------------------

Article VII

Rule 144

Section 7.1 Rule 144. Guild shall file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder, so long as it is subject to such reporting requirements,
all to the extent required from time to time to enable the Holders to sell
Registrable Securities without registration under the Securities Act within the
limits of the exemptions provided by Rule 144 of the Securities Act (“Rule
144”). Upon the request of a Holder, Guild shall deliver to such Holder a
written statement stating whether it has complied with such requirements and
will take such further action as such Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act within the limits of
the exemptions provided by Rule 144.

Article VIII

Underwritten Registrations

Section 8.1 Selection of Underwriter(s). In each registration under Article II,
the underwriter or underwriters and managing underwriter or managing
underwriters that will administer the offering shall be selected by the MCMI
Holder (or any Affiliate thereof designated thereby that holds Registrable
Securities); provided, however, such managing underwriter or underwriters shall
be reasonably acceptable to Guild. In each registration under Article III, the
underwriter or underwriters and managing underwriter or managing underwriters
that will administer the offering shall be selected by Guild.

Section 8.2 Agreements of Selling Holders. No Holder shall sell any of its
Registrable Securities in any underwritten offering pursuant to a registration
hereunder, unless such Holder (a) agrees to sell such Registrable Securities on
a basis provided in any underwriting agreement in customary form, including the
making of customary representations, warranties and indemnities and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting agreements or as reasonably requested by Guild (whether or not such
offering is underwritten).

Article IX

Holdback Agreements

Section 9.1 Restrictions on Public Sales by Holders. To the extent not
inconsistent with applicable law, each Holder that is timely notified in writing
by the managing underwriter(s) or underwriter(s) shall not effect any public
sale or distribution (including a sale pursuant to Rule 144) of any securities
of Guild of the same class or series being registered in an underwritten
offering (other than pursuant to an employee stock option, stock purchase, stock
bonus or similar plan, or pursuant to a merger, exchange offer or transaction of
the type specified in Rule 145(a) under the Securities Act) or any securities of
Guild convertible into or exchangeable or exercisable for securities of the same
class or series, during the seven (7)-day period prior to the effective date of
the applicable Registration Statement, if such date is known, or during the
period beginning on such effective date and ending either (a) sixty (60) days
after such effective date (except as part of such underwritten offering or
pursuant to registrations on Form S-8 or S-4 or any successor forms thereto) or
(b) any such earlier date as may be requested by the managing underwriter(s) or
underwriter(s) of such registration.



--------------------------------------------------------------------------------

Article X

Effectiveness and Termination

Section 10.1 Effectiveness. This Agreement shall take effect on the date hereof
and shall remain in effect until it is terminated pursuant to Section 10.2.

Section 10.2 Termination. Other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement shall terminate upon the earliest to occur of:
(a) the mutual written agreement of each of the Parties hereto to terminate this
Agreement and (b) the date on which no Registrable Securities shall remain
outstanding.

Article XI

Miscellaneous

Section 11.1 Interpretation. In this Agreement, (a) words in the singular shall
be deemed to include the plural and vice versa and words of one gender shall be
deemed to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the schedules, exhibits and appendices hereto and thereto) and not to any
particular provision of this Agreement; (c) Article, Section, schedule, exhibit
and appendix references are to the Articles, Sections, schedules, exhibits and
appendices to this Agreement unless otherwise specified; (d) unless otherwise
stated, all references to any agreement (including this Agreement) shall be
deemed to include the exhibits, schedules and annexes (including all schedules,
exhibits and appendixes) to such agreement; (e) the word “including” and words
of similar import when used in this Agreement shall mean “including, without
limitation,” unless otherwise specified; (f) the word “or” shall not be
exclusive; (g) unless otherwise specified in a particular case, the word “days”
refers to calendar days; (h) references herein to this Agreement or any other
agreement contemplated herein shall be deemed to refer to this Agreement or such
other agreement as of the date on which it is executed and as it may be amended,
modified or supplemented thereafter, unless otherwise specified; and (i) unless
expressly stated to the contrary in this Agreement, all references to “the date
hereof,” “the date of this Agreement,” “hereby” and “hereupon” and words of
similar import shall all be references to October 21, 2020.

Section 11.2 Amendments and Waivers. No provisions of this Agreement shall be
deemed waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.



--------------------------------------------------------------------------------

Section 11.3 Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns; provided, however, that neither Party may assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of the other Parties hereto; provided, that a Holder may assign its rights and
obligations hereunder to an Affiliate of such Holder without such express prior
written consent. Notwithstanding the foregoing, no such consent shall be
required for the assignment of a Party’s rights and obligations under this
Agreement in connection with a change of control of a Party so long as the
resulting, surviving or transferee Person assumes all the obligations of the
relevant Party thereto by operation of law or pursuant to an agreement in form
and substance reasonably satisfactory to the other Parties.

Section 11.4 Third-Party Beneficiaries. Except for the indemnification rights
under this Agreement of any Holder Covered Person or Guild Covered Person in
their respective capacities as such, (a) the provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
Person, except the Parties any rights or remedies hereunder, and (b) there are
no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third person with any remedy, claim, Liability, reimbursement, claim
of action or other right in excess of those existing without reference to this
Agreement.

Section 11.5 Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof, supersedes all
previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter, and there are
no agreements or understandings between the Parties other than those set forth
or referred to herein or therein.

Section 11.6 Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, or by facsimile with receipt
confirmed, to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 12.6).

If to Guild:

Guild Holdings Company

5887 Copley Drive

San Diego, California 92111

Attention: Lisa I. Klika

Email: lklika@guildmortgage.net

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: David E. Shapiro, Esq.

   Mark F. Veblen, Esq.

   Mark A. Stagliano, Esq.

Email:       deshapiro@wlrk.com

   mfveblen@wlrk.com

   mastagliano@wlrk.com



--------------------------------------------------------------------------------

If to any of the Holders, to the address set forth below such Holder’s name on
Schedule I hereto, or such other address as may be designated in writing
hereafter, in the same manner, by such Person.

A Party may, by notice to the other Parties, change the address to which such
notices are to be given.

Section 11.7 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby. Upon such determination, the Parties
shall negotiate in good faith in an effort to agree upon such a suitable and
equitable provision to effect the original intent of the Parties.

Section 11.8 Governing Law. This Agreement (and any claims or disputes arising
out of or related hereto or to the transactions contemplated hereby or to the
inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise) shall be governed by and construed and interpreted in accordance with
the laws of the State of Delaware irrespective of the choice of laws principles
of the State of Delaware, including all matters of validity, construction,
effect, enforceability, performance and remedies. Each Party agrees that all
actions or proceedings arising out of or in connection with this Agreement, or
for recognition and enforcement of any judgment arising out of or in connection
with this Agreement, shall be determined exclusively in the state or federal
courts in the State of Delaware, and each Party hereby irrevocably submits with
regard to any such action or proceeding for itself and with respect to its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts. Each Party hereby expressly waives any right it may have to
assert, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any such action or proceeding: (a) any claim that it is not
subject to personal jurisdiction in the aforesaid courts for any reason;
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts; and (c) that (i) any
of the aforesaid courts is an inconvenient or inappropriate forum for such
action or proceeding, (ii) venue is not proper in any of the aforesaid court,
and (iii) this Agreement, or the subject matter hereof, may not be enforced in
or by any of the aforesaid courts.

Section 11.9 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties. Each Party acknowledges that it
and each other Party may execute this Agreement by facsimile, stamp or
mechanical signature, and that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by e-mail in portable document format
(PDF) shall be



--------------------------------------------------------------------------------

effective as delivery of such executed counterpart of this Agreement. Each Party
expressly adopts and confirms each such facsimile, stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by e-mail in portable document format (PDF)) made in its respective name as if
it were a manual signature delivered in person, agrees that it will not assert
that any such signature or delivery is not adequate to bind such Party to the
same extent as if it were signed manually and delivered in person and agrees
that, at the reasonable request of any of the other Parties at any time, it will
as promptly as reasonably practicable cause this Agreement to be manually
executed (any such execution to be as of the date of the initial date thereof)
and delivered in person, by mail or by courier.

Section 11.10 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Party or Parties who are, or are to be, thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
in respect of its or their rights under this Agreement, in addition to any and
all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. The Parties agree that the remedies at law for any
breach or threatened breach, including monetary damages, are inadequate
compensation for any loss and that any defense in any Action for specific
performance that a remedy at law would be adequate is waived. Any requirements
for the securing or posting of any bond with such remedy are waived by each of
the Parties.

Section 11.11 Waivers of Default. Waiver by a Party of any default by another
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of another Party. No failure or delay by a Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or privilege.

Section 11.12 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 11.13 Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the Parties and any rule of construction that a document shall
be interpreted or construed against a drafter of such document shall not be
applicable.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

GUILD HOLDINGS COMPANY By:   /s/ Mary Ann McGarry   Name: Mary Ann McGarry  
Title: Chief Executive Officer DESIREE ELWELL By:   /s/ Desiree Elwell BARRETT
HORN By:   /s/ Barrett Horn CATHERINE BLOCKER By:   /s/ Catherine Blocker
CHARLES NAY By:   /s/ Charles Nay

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DAVID BATTANY By:   /s/ David Battany DAVID NEYLAN By:   /s/ David Neylan ERIN
LANGEVIN By:   /s/ Erin Langevin GEMMA CURRIER By:   /s/ Gemma Currier JAMES
MADSEN By:   /s/ James Madsen JOHN PECORARO By:   /s/ John Pecoraro

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

KATHARINA FOSTER By:   /s/ Katharina Foster LISA KLIKA By:   /s/ Lisa Klika
LINDA SCOTT By:   /s/ Linda Scott MARY ANN MCGARRY By:   /s/ Mary Ann McGarry
MICHAEL RISH By:   /s/ Michael Rish

 

MCCARTHY CAPITAL MORTGAGE INVESTORS, LLC By:   McCarthy Mortgage GP, LLC Its:  
Managing Member          By:   McCarthy Partners, LLC     Its:   Manager By:  

/s/ Patrick J. Duffy

  Name: Patrick J. Duffy   Title: President

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MCGARRY STRATEGIC ENTERPRISES, LLC By:  

/s/ Mary Ann McGarry

  Name: Mary Ann McGarry   Title: Manager ROBERT MYERS By:  

/s/ Robert Myers

SHAYLA GIFFORD By:  

/s/ Shayla Gifford

THERESA CHERRY By:  

/s/ Theresa Cherry

TERRY SCHMIDT By:  

/s/ Terry Schmidt

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

HOLDERS

 

Desiree Elwell Barrett Horn Catherine Blocker Charles Nay David Battany David
Neylan Erin Langevin Gemma Currier James Madsen John Pecoraro Katharina Foster
Linda Scott Lisa Klika Mary Ann McGarry McCarthy Capital Mortgage Investors, LLC
McGarry Strategic Enterprises, LLC Michael Rish Robert Myers Shayla Gifford
Terry Schmidt Theresa Cherry